The opinion of the court was delivered by
Van Syckel, J.
This is a suit for damages for personal injury received by the plaintiff in collision with a trolley car of defendant company while he was riding, by invitation and without hire, in a carriage owned and driven by Ralph Earle.
The trial j udge nonsuited the plaintiff by imputing to him the negligence of the driver.
This was error, as has been held in Consolidated Traction Co. v. Hoimark, recently decided by this court and reported in 31 Vroom 456. See, also, New York, Lake Erie and Western Railroad Co. v. Steinbrenner, 18 Id. 161.
The judgment below should be reversed.
*580For affirmance—Ludlow. 1.
For reversal—Magie (Chancellor), Depue (Chief Justice), Van Syckel, Dixon, Garrison, Gummere, Collins, Bogert, Hendrickson, Adams, Voorhees. 11.